Citation Nr: 0814154	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  95-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for 
tinnitus prior to June 10, 1999.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May and October 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (the RO).  The veteran presented 
testimony before the undersigned Veterans Law Judge at the RO 
in April 1997.  

This case was previously before the Board in December 2000 at 
which time the Board denied the veteran a compensable 
evaluation for tinnitus prior to June 10, 1999, and assigned 
a 10 percent rating for tinnitus thereafter.  The Board also 
remanded the matters of service connection for right ear 
hearing loss, entitlement to an initial compensable rating 
for left ear hearing loss, and an increased initial rating 
for PTSD for further development.  

The veteran appealed the Board's decision regarding the 
rating(s) assigned for tinnitus to the United States Court of 
Appeals for Veterans Claims (the Court) which, in a June 2003 
decision, reversed that portion of the Board's decision which 
assigned a noncompensable rating for tinnitus prior to June 
10, 1999 and remanded the case for the assignment of a 
10 percent rating and determination of an appropriate 
effective date.  The Court also vacated that portion of the 
Board's decision which denied the veteran separate 10 percent 
ratings for tinnitus, one for each ear, and remanded for the 
Board to consider whether a single 10 percent rating is 
appropriate for bilateral tinnitus under 38 C.F.R. § 4.25(b).  

The Secretary thereafter appealed to the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit), 
which vacated the Court's June 2003 decision and remanded the 
case for further proceedings in light of its decision in 
Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  The 
Court thereafter remanded the matter of entitlement to a 
compensable rating for tinnitus prior to June 10, 1999 in an 
April 2005 decision, directing that the Board readjudicate 
the claim and provide an adequate statement of reasons and 
bases for its decision.  This portion of the Court's April 
2005 decision will be discussed in greater detail below.  The 
Court also held that the rating schedule requires the 
assignment of dual 10 percent ratings for bilateral tinnitus, 
and remanded the case for the Board to consider whether the 
veteran had bilateral tinnitus and if so assign dual ratings. 

The Secretary subsequently appealed the Court's decision 
regarding whether the regulations permit a dual rating for 
bilateral tinnitus to the Federal Circuit which, by way of a 
June 2006 decision, reversed the Court's decision regarding 
separate ratings for bilateral tinnitus and concluded that 
the Court erred in not deferring to the VA's interpretation 
of Diagnostic Code 6260, which is that a veteran is entitled 
only to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  The matter 
of the assignment of a disability rating in excess of 10 
percent beginning June 10, 1999 has therefore been resolved 
by the Federal Circuit and is not currently before the Board.  
The Federal Circuit did not, however, address the issue of 
entitlement to a compensable rating for tinnitus prior to 
June 10, 1999 in its decision.  The Court, however, 
subsequently issued an Order in February 2007 remanding the 
matter of a compensable rating for tinnitus prior to June 10, 
1999 to the Board for further adjudication consistent with 
its April 2005 decision.

While the tinnitus appeal was pending before the Court, and 
after completing the development requested in the Board's 
December 2000 remand, the RO granted service connection for 
right ear hearing loss in a December 2002 rating decision and 
assigned a noncompensable evaluation.  A Supplemental 
Statement of the Case dated later that same month denied the 
veteran a compensable rating for bilateral hearing loss.  

Although the veteran's initial appeal regarding the rating 
assigned for hearing loss concerned only the left ear, the 
Board has recharacterized the issue on appeal as entitlement 
to an initial compensable evaluation for bilateral hearing 
loss in light of the RO's grant of service connection for 
right ear hearing loss and subsequent assignment of a 
noncompensable rating.  Such recharacterization is 
appropriate, as the proper disability rating to be assigned 
is dependent on the level of hearing loss in both ears.  

The Board also remanded the issue of an increased initial 
rating for PTSD again in June 2003.  The Board will discuss 
the RO's compliance with the Board's remand below.

The issues of entitlement to an initial disability rating in 
excess of 50 percent for PTSD and entitlement to an initial 
compensable rating for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected tinnitus is recurrent, but not persistent, in 
nature.


CONCLUSION OF LAW

The criteria for a compensable disability rating for tinnitus 
were not met prior to June 10, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contention that his 
service-connected tinnitus warrants a compensable evaluation 
prior to June 10, 1999.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision regarding the issue of the 
veteran's entitlement to a compensable evaluation for 
tinnitus prior to June 10, 1999.  As noted above, the Federal 
Circuit has already determined that the veteran is entitled 
to a 10 percent rating, and no higher, for tinnitus beginning 
June 10, 1999.

I.  Duties to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

VA's duties to notify and to assist do not apply to the 
matter of entitlement to a compensable disability rating for 
tinnitus prior to June 10, 1999, as resolution of the claim 
is hinges on interpretation of the regulatory language, as 
the facts are not in dispute.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); see also Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 
15 Vet. App. 165 (2001).  As will be explained in greater 
detail below, there is no factual dispute in the instant case 
regarding the nature, frequency or severity of the veteran's 
tinnitus.  Resolution of the claim instead hinges on the 
meaning of the word "persistent" as used in the pre-June 
10, 1999 version of Diagnostic Code 6260, and specifically on 
whether the veteran's tinnitus can be characterized as 
"persistent" based on his undisputed description of his 
symptoms.  Because the law and not the evidence is 
dispositive in the instant case, additional factual 
development would have no bearing on the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  

The veteran's representative has acknowledged that remand of 
the case for additional VCAA compliance would be 
inappropriate.  In his brief before the Court, the veteran's 
representative specifically argued that "no amount of 
assistance provided to [the veteran], or notice to him with 
respect to any purported deficiencies in his application, can 
conceivably assist the Court in reaching a determination . . 
. [t]he VCAA is therefore largely irrelevant to this 
appeal."  See Appellant's Brief at 15, 20; Appellant's Reply 
Brief at 10.  The Board also notes that the Court did not 
point to any VCAA deficiency in either its April 2005 
decision or February 2007 Order.  

The Board will accordingly proceed to a decision regarding 
the veteran's claim of entitlement to a compensable 
evaluation for tinnitus prior to June 10, 1999.

II.  Evaluation of tinnitus prior to June 10, 1999

The veteran essentially contends that his tinnitus is 
persistent, thus warranting a compensable evaluation under 
the rating criteria in effect prior to June 10, 1999.  Prior 
to June 10, 1999, the rating criteria provided a 10 percent 
evaluation for tinnitus which was "persistent as a symptom 
of head injury, concussion or acoustic trauma."  See 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Effective 
June 10, 1999, the rating criteria were revised to provide a 
10 percent rating for tinnitus which is "recurrent."  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 64 Fed. Reg. 
25,202 (May 11, 1999).

The veteran's description of his tinnitus has remained fairly 
consistent throughout the course of the appeal.  On VA 
examination in April 1995, the veteran complained of a 15-
year history of tinnitus which he described as "high 
pitched, periodic[,] and of mild to moderate severity."  At 
his April 1997 Board hearing, the veteran testified that he 
had ringing in his ears three to four times per week.  
See Board Hearing Tr. at 12.  While his testimony is not 
entirely clear from the transcript, he appears to have 
indicated that there were times when his tinnitus was not 
noticeable.  Id.  On VA examination in August 1998, the 
veteran described his tinnitus as a "mild, occasional (comes 
and goes), high-pitched ringing" which "began in the early 
1970s."

Based on the veteran's description of his symptoms, the Board 
determined in its December 2000 decision that the veteran's 
tinnitus was not "persistent" so as to warrant a 
compensable evaluation under the prior regulations.  The 
Board essentially concluded that the term "persistent" as 
used in the pre-1999 version of Diagnostic Code 6260 required 
an element of constancy and that the veteran's description of 
his tinnitus as "occasional" and "periodic" was 
incongruent with this definition.  The Board accordingly 
assigned a noncompensable rating prior to June 10, 1999.  The 
Board did, however, determine that the veteran's tinnitus was 
"recurrent" given its occasional and periodic nature.  A 10 
percent rating was therefore assigned beginning June 10, 
1999, the effective date of the revised version of Diagnostic 
Code 6260.

As noted in the Introduction, in April 2005 the Court vacated 
that portion of the Board's December 2000 decision which 
denied the veteran a compensable evaluation for tinnitus 
prior to June 10, 1999.  The Court specifically found that 
the Board had failed to adequately explain the basis for its 
interpretation of "persistent" as applied to the evaluation 
of tinnitus under the pre-1999 version of Diagnostic Code 
6260 and remanded the case to allow the Board to provide a 
more adequate statement of reasons and bases for its 
decision.  The Court highlighted several areas of deficiency 
in the Board's prior decision, each of which will be 
discussed in turn.  

The Court first expressed concern that the Board's decision 
was based "solely on one dictionary definition of 
'persistent.'"  In its December 2000 decision, the Board 
defined persistent as "insistently repetitive or continuous, 
tenacious, or enduring."  See Webster's II New College 
Dictionary 820 (1995).  As noted above, the Board determined 
that because the veteran tinnitus occurred on an occasional 
or periodic basis it was not consistent with this definition.  

In an effort to adequately address the Court's concerns, the 
Board has consulted a wide variety of dictionaries in attempt 
to ascertain an accurate definition of the term 
"persistent."  See, e.g., 7 Oxford English Dictionary 723 
(1961) (defining persistent as "existing continuously in 
time," "enduring," "continued," "continuous," 
"constant," or "constantly repeated"); American Heritage 
Dictionary of the English Language 978 (New College ed. 1976) 
and American Heritage Dictionary 925 (Second College ed. 
1982) (defining persistent as "refusing to give up or let 
go," "persevering obstinately," "insistently repetitive or 
continuous," and "enduring"); Webster's Third New 
International Dictionary 1686 (2002) (defining persistent as 
"continuing in a course of action without regard to 
opposition or failure," "continuing to exist in spite of 
interference or treatment," "existing for a long or longer 
than usual time or continuously," and "enduring"); 
American Heritage Dictionary of the English Language 1310 
(4th ed. 2000) (defining persistent as "remaining in the same 
state for an indefinitely long time"); Webster's II New 
Riverside University Dictionary 877 (1994) (defining 
persistent as "refusing to give up or let go," 
"insistently repetitive or continuous," and "enduring"); 
http://dictionary.reference.com/browse/persistent (last 
visited January 2, 2008) (defining persistent as "lasting or 
enduring tenaciously," "constantly repeated," 
"continued," and "persisting, esp. in spite of opposition, 
obstacles, discouragement"); http://www.m-
w.com/dictionary/Persistent (last visited January 2, 2008) 
(defining persistent as "existing for a long or longer than 
usual time or continuously," "continuing without change in 
function or structure" and "continuing to exist despite 
interference or treatment").  

After undertaking this effort, the Board has again arrived at 
its initial interpretation of persistent as requiring an 
element of constancy.  The words constant or constantly 
appear in several of the above definitions, as do several 
machinations of the word continuous (such as continuously, 
continued, and continuing).  The Board finds it especially 
persuasive that the well-respected Oxford English Dictionary 
included the words constant and continuous in its definition 
of persistent.  As applied to the instant case, it appears 
that the veteran's tinnitus is neither constant nor 
continuous, and is thus not persistent.  By his own 
admission, the veteran's tinnitus "comes and goes" and 
occurs "occasionally" or periodically."  In other words, 
there are times when the veteran experiences tinnitus and 
times when he does not.  As such, his symptoms are not 
constant, continuous, or "persistent."

Because the veteran's tinnitus symptoms come and go they also 
do not "exist continuously in time," "persevere 
obstinately," "refuse to give up and let go," "continue 
without change in function, " or "remain in the same state 
for an indefinitely long time" as required by several of the 
other definitions of persistent listed above.  During the 
intervals where the veteran is not experiencing tinnitus, his 
symptoms cannot be said to have existed continuously in time, 
persisted obstinately, or refused to let go.  Moreover, 
symptoms which wax and wane cannot be said to have continued 
without change or remained in the same state.  

The Board acknowledges that the veteran's symptoms have come 
and gone repeatedly for over 15 years.  While the words 
"repeatedly" or "repetitive" occur several times in the 
above definitions, they are invariably accompanied by 
modifiers such as "constantly" or "insistently."  While 
the veteran's symptoms will repeat themselves periodically 
over time, there are symptom-free intervals between each bout 
of tinnitus.  Based on the veteran's characterization of his 
tinnitus as occurring "occasionally" and "periodically," 
it does not appear that these intervals of are of such short 
duration that the veteran's symptoms are constantly repeated 
or insistently repetitive.  

The word enduring is also included in the majority of the 
above definitions of persistent.  While the veteran's 
tinnitus has come and gone repeatedly for over 15 years, an 
arguably long time, the symptoms themselves have not endured 
throughout this period.  Again, there are times when the 
veteran experiences tinnitus and times when he does not.

The Board's interpretation of "persistent" as requiring an 
element of constancy is also congruent with the Secretary's 
interpretation of the term.  See generally Smith v. 
Nicholson, 451 F.3d 1344, 1349 (Fed. Cir. 2006) (noting that 
an agency's interpretation of its own regulations is entitled 
to substantial deference).  In the preamble to the proposed 
Diagnostic Code 6260 amendments, the Secretary specifically 
stated that "the word 'persistent' suggests a meaning of 
constant, and we propose to replace it with 'recurrent,' 
meaning that the tinnitus might not always be present, but 
that it does return at regular intervals."  See 59 Fed. Reg. 
17, 295, 17,297 (April 12, 1994).  

The Secretary's replacement of the term "persistent" with 
the term "recurrent" in the revised version of Diagnostic 
Code 6260 is also of particular importance.  While the 
veteran contends that "persistent" and "recurrent" have 
the same or overlapping definitions, it is a basic canon of 
construction that where a new term or phrase is substituted 
for an existing term or phrase in an amendatory act, a 
different interpretation should be given to the new term.  
See Sutherland on Statutes and Statutory Construction §§ 
22:29, 22:30 (6th ed. 2000) (noting that "any material change 
in the language of the original act is presumed to indicate a 
change in legal rights" and that "when a statute is amended 
and words are omitted, the general rule of construction is to 
presume that the legislature intended the statute to have a 
different meaning than it had before the amendment"); see 
also id. at § 46:06 (observing that "'[i]t is an elementary 
rule of construction that effect must be given, if possible, 
to every word, clause and sentence in a statute) [While the 
cited material refers to statutory changes, similar 
principles can be applied to regulatory changes].  

Had the Secretary intended persistent and recurrent to have 
the same meaning, there would have been no need to revise the 
language used in Diagnostic Code 6260.  See id. at § 22:33 
(noting that provisions "of the original act or section 
which are repeated in the body of the amendment . . . are 
considered a continuation of the original law").  

A comparison of the dictionary definitions of "persistent" 
and "recurrent" is particularly telling.  As with the term 
persistent, the Board has consulted numerous dictionaries in 
an effort to ascertain the proper definition of recurrent.  
See, e.g., 8 Oxford English Dictionary 284 (1961) (defining 
recurrent as "occurring or coming again"); American 
Heritage Dictionary of the English Language 1090 (New College 
ed. 1976) and American Heritage Dictionary 1036 (Second 
College ed. 1982) (defining recurrent as "occurring or 
appearing again or repeatedly" and "returning regularly"); 
Webster's Third New International Dictionary 1900 (2002) 
(defining recurrent as "returning from time to time," 
"appearing or coming periodically," and "happening again 
and again"); American Heritage Dictionary of the English 
Language 1462 (4th ed. 2000) (defining recurrent as 
"occurring or appearing again or repeatedly"); Webster's II 
New Riverside University Dictionary 984 (1994) (defining 
recurrent as "occurring or appearing again or repeatedly)"; 
http://dictionary.reference.com/browse/recurrent (last 
visited January 2, 2008) (defining recurrent as "occurring 
or appearing again, esp. repeatedly or periodically"); 
http://www.m-w.com/dictionary/recurrent (last visited 
January 2, 2008) (defining recurrent as "returning or 
happening time after time").  

Comparing the definitions of recurrent to the definitions of 
persistent found in the same dictionaries, the Board notes 
that significant differences are present.  While the words 
constant and continuous, or some form thereof, appear in 
virtually all of the definitions of persistent, these terms 
do not appear in any of the definitions of recurrent.  The 
definitions of recurrent also fail to include reference to 
remaining in the same state or being unchanged, whereas the 
definitions of persistent are replete with these terms.  
Moreover, while the word "repeatedly" appears in both sets 
of definitions, in the definitions of recurrent it is 
unaccompanied by modifiers such as "constantly" or 
"insistently."

The definitions of recurrent also appear to be congruent with 
the veteran's description of his tinnitus, while the 
definitions of persistent are not.  The veteran's description 
of his tinnitus as occurring occasionally or periodically 
over a number of years is consistent with virtually all of 
the recurrent definitions which reference occurring or 
appearing again, returning from time to time, and returning 
regularly.  

In short, after reviewing multiple definitions of persistent, 
reviewing the Secretary's characterization of persistent in 
the preamble to the proposed revisions of Diagnostic Code 
6260, and comparing the definition of persistent with the 
definition of recurrent, the Board finds that the term 
persistent, as used in the pre-1999 version of Diagnostic 
Code 6260, requires an element of constancy.  

The Court's April 2005 opinion also found the Board's prior 
decision deficient in that the Board failed to adequately 
discuss the preamble to proposed Diagnostic Code 6260 
amendments in its entirety.  The Court specifically found 
that the Board failed to address language in the preamble 
"suggesting that the Secretary had concluded that, to the 
extent that 'persistent' as used in the pre-1999 [Diagnostic 
Code] 6260 includes a meaning of 'constant,' it is 
unrealistic to use 'persistent' for evaluating tinnitus, and 
that a meaning of occurring at 'regular intervals' is the 
correct evaluative criterion."  The Court specifically 
focused on a sentence in the preamble in which the Secretary 
stated that "[r]equiring that tinnitus be 'recurrent' will 
allow a realistic evaluation of the typical disablement from 
this condition."  

The aforementioned statements in the preamble do not change 
the Board's interpretation of persistent as requiring an 
element of constancy.  As the Secretary stated, "the word 
'persistent' reflects an element of constancy."  The 
language the Court highlighted appears to have been merely an 
acknowledgement on the part of the Secretary that the 
requirement of constancy was particularly onerous, and that 
in the vast majority of cases, tinnitus is not constant.  The 
Secretary did not imply that that persistent meant something 
less than constant or that persistent and recurrent have the 
same meaning.  To the contrary, the preamble as a whole 
indicates that the amendments to Diagnostic Code 6260 were 
meant to be liberalizing in nature, providing a less 
burdensome requirement to obtain a compensable rating than 
was previously required.  The Secretary did not intimate or 
otherwise imply that the liberalizing amendments were to be 
applied retroactively.  Read as a whole, the preamble does 
not suggest that a compensable rating was warranted for 
tinnitus under the pre-1999 version of Diagnostic Code 6260 
unless the symptoms were persistent, i.e. constant.

The Court also found that the Board's prior decision failed 
to consider the basic canon of construction that 
"'interpretive doubt is to be resolved in the veteran's 
favor' when a regulatory term is found to be ambiguous and 
there is no regulatory history to shed light on its 
meaning."  See Brown v. Gardner, 513 U.S. 115, 118 (1994).  
By its very terms, this canon of construction applies only 
where a regulatory term is ambiguous or where there is no 
regulatory history to shed light on its meaning.  Neither of 
these circumstances applies to the instant case.  

After an extensive review of numerous dictionaries, the Board 
has found that the term "persistent" is unambiguous and 
requires an element of constancy.  The regulatory history, 
particularly the preamble to the proposed revisions of 
Diagnostic Code 6260, supports this interpretation.  The 
Secretary specifically stated in the preamble that "the word 
'persistent' reflects an element of constancy."  Moreover, 
the Secretary's replacement of "persistent" with the term 
"recurrent" in the revised version of Diagnostic Code 6260 
does not change this result.  Accordingly, there is no 
"interpretive doubt" to be resolved in the veteran's favor.

As explained above, the Board finds that the term persistent, 
as used in the pre-1999 version of Diagnostic Code 6260, 
requires an element of constancy.  Because the veteran's 
tinnitus is not constant, and instead occurs only 
"occasionally" or "periodically," it is not persistent.  A 
compensable rating is therefore not warranted prior to June 
10, 1999, and the benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a compensable evaluation for tinnitus prior to 
June 10, 1999, is denied.


REMAND

The veteran also seeks an initial disability rating in excess 
of 50 percent for PTSD and an initial compensable rating for 
bilateral hearing loss.  Before the Board may properly 
adjudicate these claims, however, additional development is 
required.

The Board most recently remanded the veteran's PTSD claim in 
June 2003 for the purpose of, inter alia, ensuring compliance 
with the notice provisions of the VCAA and affording the 
veteran an additional VA examination to assess the severity 
of his PTSD.  The Board's remand also directed that after the 
requested development was completed, the claim be 
readjudicated and a SSOC be provided the veteran, should an 
increased rating for PTSD be denied.  Although the RO 
provided the veteran a VCAA notice letter in June 2003 and a 
VA psychiatric examination in July 2003 in response to the 
Board's remand, the RO did not readjudicate the matter of an 
increased initial rating for PTSD; no SSOC was issued.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions, the 
case must be remanded so that additional development and 
readjudication can be accomplished.  

Before the case is readjudicated on remand, the Board 
believes that the veteran should be provided an additional VA 
psychiatric examination.  The most recent VA psychiatric 
examination afforded the veteran was conducted in July 2003, 
some four and a half years ago.  No other medical evidence 
regarding PTSD has been submitted since this examination was 
conducted.  

The Court has held that where the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Because the 
most recent VA examination of record is over four years old, 
the Board finds that a current examination is necessary to 
reach a decision on the claim.  

The Board also notes that the most recent VA audiometric 
examination conducted to assess the severity of the veteran's 
hearing loss was conducted in August 1998, almost a decade 
ago.  As with the veteran's PTSD claim, the medical evidence 
of record is too old to adequately evaluate the current state 
of the veteran's hearing loss.  A current VA audiometric 
examination is therefore necessary to reach a decision on the 
claim.  See Olsen and Schafrath, both supra.

Before the psychiatric and audiological examinations are 
scheduled on remand, updated private and VA treatment records 
should be sought.




Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities who have treated him for PTSD 
and hearing loss since November 2001 (the 
last time VA outpatient records were 
associated with the claims file).  
Attempt to obtain records from each 
health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a provider).

2.  Schedule the veteran for a 
psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should attempt to differentiate between 
the symptomatology associated with the 
veteran's service-connected PTSD and 
other nonservice-connected psychiatric 
disabilities (such as polysubstance 
abuse, a depressive disorder, and any 
other disorder identified on 
examination), to the extent practicable.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Schedule the veteran for an 
audiological examination to determine the 
nature and severity of his service-
connected bilateral hearing loss.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is asked to 
provide results in a numeric format for 
each of the following frequencies: 1000, 
2000, 3000 and 4000 Hertz.  The examiner 
is also asked to provide an average of 
the above frequencies for each ear, and 
to provide speech recognition scores for 
each ear using the Maryland CNC Test.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  

4.  Thereafter, readjudicate the issues 
of entitlement to an initial disability 
rating in excess of 50 percent for PTSD 
and an initial compensable rating for 
bilateral hearing loss.  If any of the 
benefits sought on appeal remain denied, 
in whole or in part, the veteran and his 
representative should be provided with a 
SSOC and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


